Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0279038 to Wang.
Wang discloses a panel assembly comprising: a first panel made 2 of a glass material; a second panel 3 spaced apart from the first panel, the second panel being made of a glass material; a plurality of spacers 5 disposed between the first panel and the second panel to maintain a gap between the first panel and the second panel, the plurality of spacers 5 being disposed to be spaced apart from each other in a first direction and a second direction crossing the first direction; a sealing member 4 (Figs. 5 & 8) disposed between the first panel and the second panel to seal a space between the first panel and the second panel; wherein the sealing member comprises a first portion disposed between the first panel and the second panel and a second portion disposed outside the first portion and having a thickness greater than that of the first portion; and wherein the sealing member further comprises a third portion disposed outside the second portion to contact a side surface of the second panel.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0211874 to Kim et al (hereinafter Kim) in view of US 2010/0279038 to Wang.
Kim discloses (Claim 1). A panel assembly comprising (such as shown in Fig. 9): a first panel 276 made of a glass material; a second panel 273 spaced apart from the first panel, the second panel being made of a glass material; a plurality of spacers 274 disposed between the first panel and the second panel to maintain a gap between the first panel and the second panel, the plurality of spacers being disposed to be spaced apart from each other in a first direction; a sealing member 275 disposed between the first panel and the second panel to seal a space between the first panel and the second panel; an exhaust hole 2735 provided in at least one of the first panel or the second panel to exhaust air so that the space between the first panel and the second panel serves as a vacuum insulation space; and a cover member 2737 configured to cover the exhaust hole; (Claim 4). The display panel according to claim 2, wherein the exhaust hole 2735 is provided in the second panel 273; (Claim 5). The panel assembly according to claim 1, further comprising a third panel 271 disposed at a side opposite to the second panel with respect to the first panel.
The differences being that Kim fails to clearly disclose the limitations in (i) Claim 1 of the spacers being disposed in a second direction crossing the first direction; (ii) Claims 2 and 6; (iii) Claim 3; (iv) Claim 5 of wherein the third panel has a size greater than that of each of the first panel and the second panel; (v) Claim 8; (vi) Claims 9 and 10.
Regarding (i), (iii) and (vi), Wang discloses a panel assembly comprising: a first panel made 2 of a glass material; a second panel 3 spaced apart from the first panel, the second panel being made of a glass material; a plurality of spacers 5 disposed between the first panel and the second panel to maintain a gap between the first panel and the second panel, the plurality of spacers 5 being disposed to be spaced apart from each other in a first direction and a second direction crossing the first direction; a sealing member 4 (Figs. 5 & 8) disposed between the first panel and the second panel to seal a space between the first panel and the second panel; wherein the first panel has a size greater than that of the second panel (Fig. 5); wherein the sealing member comprises a first portion disposed between the first panel and the second panel and a second portion disposed outside the first portion and having a thickness greater than that of the first portion; and wherein the sealing member further comprises a third portion disposed outside the second portion to contact a side surface of the second panel.  
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Wang, to modify Kim to include the limitations in (i) Claim 1 of the spacers being disposed in a second direction crossing the first direction; (iii) Claim 3 of  wherein the first panel has a size greater than that of the second panel and (vii) Claim 9 of wherein the sealing member comprises a first portion disposed between the first panel and the second panel and a second portion disposed outside the first portion and having a thickness greater than that of the first portion, and Claim 10 of wherein the sealing member further comprises a third portion disposed outside the second portion to contact a side surface of the second panel in order to increase the overall versatility of the panel assembly.  
Regarding (ii) Claim 2 and Claim 6, it would have been obvious and well within the level of one skilled in the art to modify Kim, as modified, to include the limitations in Claim 2 of wherein the first panel comprises a first area, through which light is transmitted, and a second area disposed outside the first area to restrict light transmission, and the exhaust hole and the sealing member are disposed to correspond to the second area; and Claim 6 of wherein the third panel comprises a first area, through which light is transmitted, and a second area disposed outside the first area to restrict light transmission, and the exhaust hole and the sealing member are disposed to correspond to the second area in order to increase the overall aesthetic appearance of the panel assembly.  
Regarding (iv) Claim 5, Kim shows in at least Fig. 7 of the third panel 471 has a size greater than that of the first panel and the second panel. Therefore, it would have been obvious and well within the level of one skilled in the art to modify Kim, as modified, such that the third panel has a size greater than that of each of the first panel and the second panel, since such appears to be a matter of engineering design choice.
Regarding (v) Claim 8, it would have been obvious and well within the level of one skilled in the art to modify Kim, as modified, such that a contact area between the plurality of spacers and the first panel or a contact area between the plurality of spacers and the second panel corresponds to 0.01% to 0.05% of an area of the first panel or the second panel, since such appears to be a matter of engineering design choice.  
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as modified, as applied to claim 5 above, and further in view of US 2020/0024189 to Abe et al (hereinafter Abe).
Kim, as modified, discloses all the elements as discussed above except for the limitations in Claim 7.
However, Abe discloses a panel assembly comprising (such as shown in Fig. 9): a first panel 30 made of a glass material; a second panel 20 spaced apart from the first panel, the second panel being made of a glass material; a plurality of spacers 70 disposed between the first panel and the second panel to maintain a gap between the first panel and the second panel, the plurality of spacers being disposed to be spaced apart from each other in a first direction and a second direction crossing the first direction; a sealing member 40 disposed between the first panel and the second panel to seal a space between the first panel and the second panel; an exhaust hole 700 provided in at least one of the first panel or the second panel to exhaust air so that the space between the first panel and the second panel serves as a vacuum insulation space; and a cover member 80 configured to cover the exhaust hole, a third panel 90 disposed at a side opposite to the second panel 20 with respect to the first panel 30; wherein a gap between the third panel 90 and the first panel 30 is less than a thickness of the first panel or a thickness of the third panel.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Abe, to modify Kim, as modified, to include the limitations in Claim 7 of a gap between the third panel and the first panel is less than a thickness of the first panel or a thickness of the third panel in order to increase the overall efficiency of the panel assembly.  
Claim(s) 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang, and US 2018/0164026 to Lee et al (hereinafter Lee).
Kim discloses (Claims 11 and 19). A panel assembly comprising (such as shown in Fig. 9): a first panel 276 made of a glass material; a second panel 273 spaced apart from the first panel, the second panel being made of a glass material; a plurality of spacers 274 disposed between the first panel and the second panel to maintain a gap between the first panel and the second panel, the plurality of spacers being disposed to be spaced apart from each other in a first direction; a sealing member 275 disposed between the first panel and the second panel to seal a space between the first panel and the second panel; an exhaust hole 2735 provided in at least one of the first panel or the second panel to exhaust air so that the space between the first panel and the second panel serves as a vacuum insulation space; and a cover member 2737 configured to cover the exhaust hole; (Claim 13). The refrigerator according to claim 12, further comprising a knock sensing device 510 configured to contact the first panel and sense a knock input applied to the first panel; (Claim 14). The panel assembly according to claim 11, further comprising a third panel 271 disposed at a side opposite to the second panel with respect to the first panel; (Claim 15). The refrigerator according to claim 14, further comprising a knock sensing device 510 configured to contact the third panel and sense a knock input applied to the third panel.  
The differences being that Kim fails to clearly disclose the limitations in (i) Claims 11 and 19 of the spacers being disposed in a second direction crossing the first direction; (ii) Claims 11 and 19 of wherein an insulation material is provided in the frame to contact the second panel; (iii) Claim 12; (iv) Claim 14 of wherein the third panel has a size greater than that of each of the first panel and the second panel; (v) Claims 16 and 20; (vi) Claims 17 and 18.
Regarding (i), and (vi), Wang discloses a panel assembly comprising: a first panel made 2 of a glass material; a second panel 3 spaced apart from the first panel, the second panel being made of a glass material; a plurality of spacers 5 disposed between the first panel and the second panel to maintain a gap between the first panel and the second panel, the plurality of spacers 5 being disposed to be spaced apart from each other in a first direction and a second direction crossing the first direction; a sealing member 4 (Figs. 5 & 8) disposed between the first panel and the second panel to seal a space between the first panel and the second panel; wherein the first panel has a size greater than that of the second panel (Fig. 5); wherein the sealing member comprises a first portion disposed between the first panel and the second panel and a second portion disposed outside the first portion and having a thickness greater than that of the first portion; and wherein the sealing member further comprises a third portion disposed outside the second portion to contact a side surface of the second panel.  
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Wang, to modify Kim to include the limitations in (i) Claim 11 of the spacers being disposed in a second direction crossing the first direction; and (vii) Claim 17 of wherein the sealing member comprises a first portion disposed between the first panel and the second panel and a second portion disposed outside the first portion and having a thickness greater than that of the first portion, and Claim 18 of wherein the sealing member further comprises a third portion disposed outside the second portion to contact a side surface of the second panel in order to increase the overall versatility of the panel assembly.  
Regarding (iii) Claim 12, it would have been obvious and well within the level of one skilled in the art to modify Kim, as modified, to include the limitations in Claim 12 of wherein the first panel comprises a first area, through which light is transmitted, and a second area disposed outside the first area to restrict light transmission, and the exhaust hole and the sealing member are disposed to correspond to the second area in order to increase the overall aesthetic appearance of the panel assembly.  
Regarding (iv) Claim 14, Kim shows in at least Fig. 7 of the third panel 471 has a size greater than that of the first panel and the second panel. Therefore, it would have been obvious and well within the level of one skilled in the art to modify Kim, as modified, such that the third panel has a size greater than that of each of the first panel and the second panel, since such appears to be a matter of engineering design choice.
Regarding (v) Claims 16 and 20, it would have been obvious and well within the level of one skilled in the art to modify Kim, as modified, such that a contact area between the plurality of spacers and the first panel or a contact area between the plurality of spacers and the second panel corresponds to 0.01% to 0.05% of an area of the first panel or the second panel, since such appears to be a matter of engineering design choice.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
July 26, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637